COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 KEVIN MCCURE,                                  §
                                                                No. 08-12-00370-CV
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                             83rd Judicial District Court
 CRYSTAL MCCURE,                                §
                                                               of Pecos County, Texas
                  Appellee.                     §
                                                                (TC#P-7082-83-CV)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF FEBRUARY, 2013.


                                             __________________________________________
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.